323 F.2d 367
INTERSTATE COMMERCE COMMISSION, Plaintiff-Appellee,v.INTERSTATE AUTO SHIPPERS, INC. and Alfred M. Rappeport, Defendants-Appellants.
No. 40.
Docket 28197.
United States Court of Appeals Second Circuit.
Argued October 9, 1963.
Decided October 21, 1963.

Appeal from the United States District Court for the Southern District of New York; Richard H. Levet, Judge.
Interstate Auto Shippers, Inc. and Alfred M. Rappeport appeal from a preliminary injunction restraining them from the operation of their "driveaway" business until final determination of the action for permanent injunction brought by the Interstate Commerce Commission against appellants to enjoin alleged violations of § 206(a) of the Transportation Act of 1940, 49 U.S.C. § 306 (a), or until such time as the Interstate Commerce Commission authorizes them to resume operations.
Emanuel Rothstein, New York City, for defendants-appellants.
Seymour Glanzer, Atty., Interstate Commerce Commission, New York City (Bernard A. Gould, Atty., Interstate Commerce Commission, Washington, D. C., and Morton B. Margulies, Atty., Interstate Commerce Commission, New York City, on the brief), for plaintiff-appellee.
Before CLARK, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM.


1
The preliminary injunction restraining defendants is affirmed on the well reasoned opinion of District Judge Levet, D.C.S.D.N.Y., 214 F. Supp. 473.